UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8212


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARY KING, a/k/a Kitty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00259-HEH-4)


Submitted:   April 29, 2010                   Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary King, Appellant Pro Se.    Olivia N. Hawkins, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary King appeals the district court’s order finding

her    ineligible    for   a    sentence          reduction      under    18    U.S.C.

§ 3582(c)(2)    (2006).        In    her    informal     appellate       brief,    King

failed to challenge the district court’s reason supporting the

denial of relief.      King therefore has forfeited appellate review

of the eligibility issue.                See 4th Cir. R. 34(b) (“The Court

will   limit   its   review    to    the       issues   raised    in   the     informal

brief.”).      Accordingly,         we    affirm.       We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                           2